                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AGB CONTEMPORARY A.G.,                        : CIVIL ACTION
                                               :
                      v.                       : NO. 20-1689
                                               :
 ARTEMUNDI LLC.                                :
                                     MEMORANDUM
KEARNEY, J.                                                                         May 13, 2021

       A Swiss art dealer approached a Delaware entity to fund the purchase of a Pablo Picasso

oil canvas painting last May. The principals exchanged emails detailing material terms in July

2020 confirming the Delaware entity agreed to fund the Swiss art dealer’s purchase for resale. The

Swiss art dealer reviewed the Picasso in Geneva before confirming terms by email and voice mail.

The Delaware funding entity then reversed course and refused to fund the purchase depriving the

Swiss art dealer an alleged $500,000 profit on resale. The Swiss dealer now sues the Delaware

funding entity for breach of contract plausibly alleging emails and voicemails confirm the parties’

agreement under the United Nations Convention on Contracts for the International Sale of Goods.

The parties also entered into an enforceable escrow agreement requiring all disputes arising in

connection with their escrow agreement would be exclusively submitted to the Courts of the canton

of Geneva, Switzerland. The Swiss art dealer does not dispute the enforceability of this forum

selection clause but argues its contract claim does not involve the escrow agreement. But the

counseled parties agreed to a broad forum selection clause agreeing any dispute or claim arising

in connection with the escrow agreement must be exclusively submitted to the art dealer’s home

court in Switzerland. While we find the Swiss art dealer plausibly pleads a breach of contract, we

must dismiss its contract claim under the forum non conveniens doctrine without prejudice to

submit its claim to the Courts in its home country, Switzerland.
I.      Alleged facts

        Switzerland-based AGB Contemporary A.G. began discussions last May with Artemundi

LLC, a Delaware company which funds purchases of fine art for the purchase of Fillette au beret,

a 1964 oil canvas painting by Pablo Picasso. 1 AGB Director Alain Benatar and Artemundi Chief

Executive Officer Javier Lumbreras exchanged emails and spoke over the phone regarding the

potential sale. 2

        AGB initially considered acting as an agent for a potential buyer but then decided to

purchase the painting in its own name and resell it. 3 Artemundi proposed a form of an option

agreement by which AGB would acquire an option to purchase the painting for $3,550,000. 4 AGB

preferred to purchase the painting directly rather than sign an option agreement. 5

        The parties’ negotiations reached terms in June 2020. AGB Director Benatar emailed

Artemundi CEO Lumbreras on June 22, 2020 representing, “[w]e now have a firm offer at

$3,500,000 USD net to you, subject to viewing in Geneva. My client made a huge effort on the

price therefore please confirm me ASAP that we have a deal.” 6 Around a week later, AGB Director

Benatar followed up with an email to Artemundi CEO Lumbreras and his associate Giovana Edid

explaining: “I will transfer you $10,000 for shipping expenses. If my client buys the work, this

will be deducted from the $3,5M to pay you. Also please send me the shipping amount details. A

conservator will come to do the condition report, out of the frame, of the painting.” 7 Artemundi

shipped the painting from New York to Geneva for AGB’s viewing around the same time. 8

        After a satisfactory viewing, AGB Director Benatar and Artemundi CEO Lumbreras spoke

on the phone regarding the price of the painting. 9 Artemundi CEO Lumbreras agreed to accept

AGB Director Benatar’s revised offer of $3,300,000. 10 They exchanged the following emails on

July 6, 2020:



                                                 2
 Date/Time      Sender            Recipient                        Message

 7/6/20       AGB’s            Mr. Edid     Dear Giovana,
 14:49        Benatar          (Mr. Lumbreras
                                            The viewing went well on Wednesday. But in
                               copied)      the meantime my client bought a beautiful
                                            Picasso at Sotheby’s auction this week for a
                                            good price.
                                            He’s now considering strongly your painting
                                            and I am doing my best for this to happen at
                                            the agreed price, I’m confident.
                                            I am getting the condition report this weekend
                                            and so we should have a final answer on
                                            Monday or Tuesday at the latest.
                                            I will keep you posted.
                                            Best regards, Alain
 7/6/20       Mr. Benatar Mr. Lumbreras     Dear Javier,
 15:22                    (Mr. Edid copied) I have an answer on the Picasso, please give
                                            me a call when you can.
                                            Regards, Alain
 7/6/20       Mr. Benatar Mr. Lumbreras     Dear Javier,
 18:11                    (Mr. Edid and     I confirm our deal for your Picasso at
                          Attorney Sylvie   $3,300,000 USD net to you.
                          Horowitz-         As discussed, the attorney Mrs. Sylvie
                          Challande copied) Horowitz, copied on this email, will contact
                                            you tomorrow with a pro-format [sic] invoice
                                            proposition; it should be very simple so
                                            hopefully we will be able to finalise this very
                                            quickly.
                                            Kind regards, Alain
 7/6/20       Mr.         Mr. Benatar (Mr. Thank you Alain,
 19:50        Lumbreras Edid and Attorney I look forward to receiving Ms. Horowitz-
                          Horowitz-         Challande’s correspondence.
                          Challande copied) Yours,
                                            [Mr. Lumbreras] 11

       Four days later, Artemundi CEO Lumbreras left AGB Director Benatar a voicemail

confirming the agreement. 12

       On July 8, 2020, Artemundi’s Edid requested AGB provide written confirmation (1) the

purchase money came from legal sources and (2) neither the buyer nor the beneficial owner of the

escrow account were on any sanctions list. 13 Mr. Edid’s request did not suggest conditioning

performance upon AGB’s compliance with the request. 14 Later the same day, AGB Director

                                                3
Benatar confirmed this information with Artemundi. 15 Mr. Edid confirmed the sufficiency of AGB

Director Benatar’s letter through an email. 16

       “[W]ithin days after the July 6, 2020 emails,” AGB and Artemundi agreed on the language

of a pro forma invoice and written escrow agreement to outline the details for payment and transfer

of possession. 17 Their attorneys assisted in finalizing the language in both documents. 18 The

escrow agreement included a mandatory forum selection clause requiring “[a]ny dispute,

controversy or claim arising out of or in connection with this Agreement” to be “exclusively

submitted…to the Courts of the canton of Geneva, Switzerland.” 19 The escrow agreement further

included a choice of law provision stating, “[t]his Agreement shall be exclusively governed by and

construed in accordance with the substantive laws of Switzerland.” 20 “Agreement” is defined as

“the present escrow agreement with the Escrow Agent.” 21

       According to the escrow agreement—made “to secure the foreseen sale and purchase

transaction”—AGB would transfer the net purchase price of $3,300,000 to the escrow agent. 22 In

exchange, Artemundi would send the escrow agent (1) a letter from Henri Harsch HH SA (the

company storing the painting) confirming it holds the original certificate of authenticity for the

painting and that it would release the certificate to AGB together with the painting and (2) a letter

of transfer of ownership of the painting signed by Artemundi’s representatives. 23 Upon receipt of

the final invoice for the painting, the escrow agreement required the escrow agent to transfer the

funds to Artemundi’s account and send the letter of transfer of ownership to Henri Harsch. 24 The

parties’ attorneys attached the draft pro-forma invoice reflecting the sale terms to the escrow

agreement. 25

       Artemundi transmitted a certificate of authenticity for the painting to Henri Harsch, which

confirmed receipt of the certificate. 26 Artemundi also sent the escrow agent a digital signed copy



                                                 4
of the transfer of ownership letter. 27 Artemundi CEO Lumbreras signed the escrow agreement on

behalf of Artemundi but neither AGB nor the purported escrow agent, Attorney Horowitz-

Challande, signed it. 28

        After Artemundi CEO Lumbreras signed the agreement, AGB’s counsel pointed out it did

not incorporate some of the terms to which the parties had agreed, for example, confirming a digital

copy of the transfer of ownership letter would suffice. 29 At Artemundi’s request, AGB’s counsel

provided an updated escrow agreement incorporating these changes. 30 The forum selection clause

and choice of law provision remained unaltered from the original escrow agreement. 31 On the day

he received the updated escrow agreement, Artemundi CEO Lumbreras promised AGB’s counsel

he would send a signed copy as soon as he could “reach an iPad.” 32 Artemundi CEO Lumbreras

left AGB Director Benatar a voicemail later the same day saying “thank you for the transaction.”33

        AGB obtained a contract to resell the painting to a third party buyer for a profit of

$500,000. 34 On July 15, 2020, Artemundi’s counsel emailed AGB’s Swiss counsel purporting to

terminate the sale and requesting wire transfer instructions for Artemundi to repay the shipping

expenses AGB paid in advance. 35

        On December 11, 2020, AGB sued Artemundi for breach of contract and anticipatory

breach of contract under the United Nations Convention on Contracts for the International Sale of

Goods (“CISG”). 36 AGB alleges it incurred lost profits and reputational loss due to Artemundi’s

breach and seeks damages of at least $500,000. 37

II.     Analysis

        Artemundi moves to dismiss arguing AGB fails to plausibly allege the existence of a

contract. 38 Artemundi alternatively argues we should dismiss under the forum non conveniens




                                                 5
doctrine because the parties’ purportedly binding escrow agreement included a mandatory forum

selection clause requiring all suits be brought in Switzerland. 39

       AGB argues it plausibly alleges the formation of a binding contract—through offer and

acceptance—under the CISG. 40It further argues the forum selection clause in the escrow

agreement does not apply because AGB alleges a breach of the sale agreement rather than of the

escrow agreement. 41

       After careful review, we conclude AGB plausibly alleges offer and acceptance and the

existence of a contract for the sale of the painting under the CISG. We also conclude dismissal is

required under the forum non conveniens doctrine because the forum selection clause is valid,

enforceable, and applies to AGB’s breach of contract claim.

       A.      The CISG applies to AGB’s contract claim.

       AGB contends its breach of contract claim is governed by the CISG. 42 Artemundi “does

not concede” the CISG applies to the claim but nonetheless applies case law interpreting the

CISG. 43 We agree the CISG governs AGB’s claim.

       The CISG “‘applies to contracts of sale of goods between parties whose places of business

are in different States…when the States are Contracting States[.]’” 44 AGB’s claim involves the

sale of a painting, a physical good. 45 AGB is based in Switzerland while Artemundi is based in the

United States. 46 Both Switzerland and the United States are Contracting States. 47 No exceptions

to the CISG’s applicability are relevant here. 48 The CISG applies to the breach of contract claim. 49

       B.      AGB plausibly alleges it formed a contract with Artemundi for defined terms.

       Artemundi argues AGB’s breach of contract claim fails because AGB fails to plausibly

allege a contract—offer and acceptance—for the sale of the painting. 50 Artemundi argues AGB

Director Benatar’s July 6 email does not constitute an offer under the CISG because it lacked



                                                  6
sufficiently definite terms and failed to express AGB’s intent to be bound by terms. 51 Artemundi

further argues, even if AGB made an offer, it did not accept such offer merely by responding

“thank you” to the offer. 52 Artemundi finally argues the parties’ negotiations after July 6 did not

cure alleged deficiencies in the July 6 contract formation. 53

       AGB responds it plausibly alleges the requisite elements of a contract under the CISG.54

AGB argues it made a sufficiently definite offer to buy the painting for $3,300,000 and Artemundi

CEO Lumbreras and AGB Director Benatar subsequently spoke on the phone and over email to

“confirm” this offer. 55 AGB further argues it plausibly alleges Artemundi’s acceptance of its offer

through verbal conversations, Artemundi CEO Lumbreras’s July 6 email thanking AGB Director

Benatar for confirming the “deal,” and Artemundi CEO Lumbreras’s July 10 voicemail confirming

the transaction. 56 AGB finally argues the parties’ post-July 6 negotiations did not alter or invalidate

the original sale agreement. 57

       Under the CISG, “[a] contract is concluded at the moment when an acceptance of an offer

becomes effective in accordance with the provisions of this Convention.” 58 The CISG further

provides a contract “need not be concluded in or evidenced by writing and is not subject to any

other requirement as to form.” 59 A contract under the CISG may instead “be proved by any means,

including witnesses.” 60 We must determine whether AGB has plausibly alleged both offer and

acceptance as defined by the CISG.

               1.      AGB plausibly alleges an offer to Artemundi to purchase the Picasso.

       Artemundi argues AGB’s July 6 email lacked sufficient details to constitute an offer under

the CISG. AGB argues its email contained all the requisite elements of an offer—the product,

quantity, and price. We agree with AGB.




                                                   7
        The CISG defines an “offer” as a proposal which is “sufficiently definite and indicates an

intention of the offeror to be bound in the case of acceptance.” 61 A proposal is “sufficiently

definite” so long as it “indicates the goods and expressly or implicitly fixes or makes provision for

determining the quantity and the price.” 62 Article 8 of the CISG further outlines the determination

of a party’s intent:

        (1) For the purposes of this Convention statements made by and other conduct of a party
            are to be interpreted according to his intent where the other party knew or could not
            have been unaware what that intent was.

        (2) If the preceding paragraph is not applicable, statements made by and other conduct of
            a party are to be interpreted according to the understanding that a reasonable person of
            the same kind as the other party would have had in the same circumstances.

        (3) In determining the intent of a party or the understanding of a reasonable person would
            have had, due consideration is to be given to all relevant circumstances of the case
            including the negotiations, any practices which the parties have established between
            themselves, usages and any subsequent conduct of the parties. 63

        AGB alleges its Director Benatar began discussing the purchase of the painting in May

2020. In late June 2020, AGB Director Benatar emailed Artemundi CEO Lumbreras explaining

“[w]e now have a firm offer at $3,500,000 USD net to you, subject to viewing in Geneva…” AGB

Director Benatar also emailed Artemundi CEO Lumbreras to confirm AGB would send $10,000

to cover shipping expenses for the viewing. Artemundi subsequently shipped the painting to

Geneva. This shipping, as alleged, plausibly confirms Artemundi intended to proceed.

        On July 6—after the viewing—AGB Director Benatar and Artemundi CEO Lumbreras

conversed over email and the phone regarding the purchase price. AGB alleges Artemundi CEO

Lumbreras agreed to AGB’s revised purchase price of $3,300,000. AGB Director Benatar then

emailed Artemundi CEO Lumbreras confirming the deal:




                                                 8
       Dear Javier,
       I confirm our deal for your Picasso at $3,300,000 USD net to you.
       As discussed, the attorney Mrs. Sylvie Horowitz, copied on this email, will contact
       you tomorrow with a pro-format [sic] invoice proposition; it should be very simple
       so hopefully we will be able to finalise this very quickly.
       Kind regards, Alain

Artemundi CEO Lumbreras responded shortly thereafter, thanking AGB Director Benatar and

stating he looked forward to hearing from Attorney Horowitz-Challande. A few days later, on July

10, Artemundi CEO Lumbreras allegedly left AGB Director Benatar a voicemail further

confirming the agreement.

       AGB contends its Director Benatar’s July 6 email “confirm[ing] [AGB and Artemundi’s]

deal for [Artemundi’s] Picasso at $3,300,000” constituted a sufficiently definite proposal to be

considered an offer. We agree. Under the CISG, a proposal is sufficiently definite if it “indicates

the goods” and either explicitly or implicitly makes provision to determine the quantity and price

of the goods. Consistent with this standard, Judge Hellerstein in Hanwha Corporation v. Cedar

Petrochemicals, Inc. found it “clear” a bid constituted an offer under the CISG where it was made

“for a specific product, at a specific price, and for a specific quantity.” 64 AGB Director Benatar’s

July 6 email similarly contains these essential elements. It is sufficiently definite to constitute an

offer under the CISG.

       The cases cited by Artemundi do not compel a different conclusion. In Syral Belgium N.V.

v. U.S. Ingredients, Inc., for example, Chief Judge Stark concluded a proposal to compensate a

party for expenses incurred for “oversupply” shipments did not offer sufficiently definite terms to

constitute an offer. 65 Chief Judge Stark explained the proposal did not explain what qualified as

an “oversupply” shipment and provided the purported offeror no way of calculating how much it

allegedly owed in reimbursement costs. AGB Director Benatar’s email, unlike the deficient

proposal in Syral, specifies the good, the quantity, and the price. 66

                                                  9
        AGB further plausibly alleges an intent to be bound in the event of acceptance. AGB

Director Benatar allegedly emailed Artemundi CEO Lumbreras and informed him he had an

answer regarding the purchase of the painting. After AGB Director Benatar and Artemundi CEO

Lumbreras presumably spoke on the phone, AGB Director Benatar again emailed Artemundi CEO

Lumbreras to “confirm [their] deal” for $3,300,000 and stated AGB’s attorney would reach out to

Artemundi CEO Lumbreras to finalize the deal. AGB’s communications, especially when

interpreted in the light most favorable to AGB and in the context of their earlier negotiations and

conversations, demonstrates an intent to be bound.

               2.      AGB plausibly alleges Artemundi accepted its July 6 offer.

        Artemundi next argues AGB fails to allege Artemundi CEO Lumbreras accepted AGB’s

July 6 offer because AGB does not demonstrate, for example, CEO Lumbreras (1) said “I accept”;

(2) told AGB’s agents to proceed with a wire transfer; or (3) assured AGB Director Benatar the

painting would belong to AGB once Artemundi received the purchase price. 67 AGB argues “there

is no magic formula for assent” and we may draw a plausible inference Artemundi accepted AGB’s

offer based on phone conversations, Artemundi CEO Lumbreras’s July 6 email thanking AGB

Director Benatar for confirming the “deal,” and Artemundi CEO Lumbreras’s July 10 voicemail

confirming the transaction. 68 We agree with AGB.

        The CISG defines acceptance as “[a] statement made by or other conduct of the offeree

indicating assent to an offer.” 69 Silence or inactivity alone do not constitute acceptance. 70 The

CISG further provides “[a] reply to an offer which purports to be an acceptance but contains

additions, limitations or other modifications is a rejection of the offer and constitutes a counter-

offer.” 71




                                                10
       Courts interpreting the CISG have found acceptance through various means, including by

phone conversations, emails confirming terms of a sale, or other conduct indicating agreement

with the offer terms. In VLM Food Trading International, Inc. v. Illinois Trading Co., for example,

the Court of Appeals for the Seventh Circuit found an email confirmation in response to a purchase

order outlining the item, quantity, price, and place of delivery of the goods constituted acceptance

to the purchase order. 72 The court of appeals noted, even assuming no email confirmations existed,

it would have found acceptance of the offer through the seller’s delivery of the goods. 73 Judge

Schwab in Roser Technologies, Inc. v. Carl Schreiber GmbH similarly concluded a party accepted

an offer under the CISG through an email stating it had reviewed the order confirmation and

informing the other party it could “proceed with the manufacture of [the goods].” 74

       AGB alleges, after the viewing in Switzerland, Artemundi CEO Lumbreras and AGB

Director Benatar spoke on the phone regarding the purchase price for the painting and Artemundi

CEO Lumbreras agreed to AGB’s revised offer to pay $3,300,000 for the painting. AGB Director

Benatar then emailed Artemundi CEO Lumbreras to “confirm [their] deal” and to inform him

AGB’s counsel would follow up with an invoice. Artemundi CEO Lumbreras then thanked AGB

Director Benatar and said he looked forward to the correspondence. Four days later, Artemundi

CEO Lumbreras left AGB Director Benatar a voicemail, again thanking him for the transaction.

When considered together, and interpreted in the light most favorable to AGB, we find Artemundi

CEO Lumbreras’s communications—over the phone and email—indicated Artemundi’s assent to

AGB’s offer to purchase the painting for $3,300,000.

       Artemundi argues its subsequent conduct with respect to the draft escrow agreement

disproves the existence of a sale agreement. 75 It specifically argues the lack of an agreement is

evidenced by the parties continuing to negotiate escrow agreement terms such as the terms of



                                                11
delivery. 76 AGB argues any conduct related to the escrow agreement—a separate agreement used

to simply facilitate the execution of the sale agreement—does not disprove the existence of the

original sale agreement. 77 We agree with AGB.

       The only question properly before us is whether AGB plausibly alleges a contract—offer

and acceptance—for the sale of the painting such that Artemundi could have breached the contract.

We conclude AGB alleges a contract irrespective of the subsequent escrow agreement.

       C.      The forum selection clause in the escrow agreement warrants dismissal.

       Artemundi also argues, even assuming we conclude a contract existed, we must dismiss

because the escrow agreement contains a forum selection clause requiring all claims be submitted

to Swiss courts. 78 AGB argues the forum selection clause does not apply to its contract claim

because it is expressly limited to disputes “arising out of or in connection with this Agreement,”

and the parties defined the “Agreement” as the “the present escrow agreement with the Escrow

Agent.” 79 We agree with Artemundi.

       The Supreme Court instructs “the appropriate way to enforce a forum-selection clause

pointing to a state or foreign forum is through the doctrine of forum non conveniens.” 80 Before

conducting the forum non conveniens analysis, however, we must decide whether the forum

selection clause (1) is enforceable; and (2) applies to the claim at issue.

       The parties do not dispute, at least for purposes of this argument, the forum selection clause

in the escrow agreement is enforceable. Forum selection clauses are “typically ‘prima facie valid

and should be enforced’ unless a plaintiff can demonstrate that ‘enforcement would be

unreasonable and unjust, or that the clause was invalid for such reasons as fraud or

overreaching.’” 81 AGB does not contend enforcement of the forum selection clause would be

unreasonable or resulted from fraud. It concedes the escrow agreement and underlying sale



                                                  12
agreement are valid and enforceable. 82 We agree the forum selection clause is valid and

enforceable.

       AGB instead focuses its argument on the scope of the forum selection clause, arguing the

clause does not apply because it “does not allege a breach of the escrow agreement.” 83 AGB

concedes the escrow agreement is “related” to the underlying sale agreement but argues they are

still separate contracts. 84 We disagree. Even assuming the contracts are separate, the broad scope

of the forum selection clause covers AGB’s breach of contract claim.

       The parties agreed the escrow agreement should be construed in accordance with the

“substantive laws of Switzerland.” 85 The parties do not, however, refer to Swiss law. We assume

they do not rely on unique features of Swiss law and we instead base our decision on general

contract law principles. 86 “We interpret a forum selection clause in accordance with its plain

meaning” and give effect to language that unambiguously states the parties’ intentions. 87

       The forum selection clause provides: “Any dispute, controversy, or claim arising out of or

in connection with this Agreement…shall be exclusively submitted to” the courts of Switzerland. 88

In Wyeth, our Court of Appeals explained the phrase “any dispute arising…in relation to” an

agreement broadly means “the origin of the dispute is related to that agreement, i.e., that the origin

of the dispute has some ‘logical or causal connection’ to the [agreement].” 89 The court in Wyeth

further explained “arising in relation to” is broader than “arising under,” expressly rejecting the

contention the language only covers disputes arising out of the subject agreement. 90 Consistent

with this reasoning, district courts in this Circuit have found analogous contractual language to

apply “very broad[ly].” 91

        In TrustID, for example, Chief Judge Stark dismissed trade secret misappropriation and

interference claims, concluding they fell within the scope of a broad forum selection clause



                                                 13
mandating “[a]ny dispute that may arise in connection with the interpretation or implementation

of this Agreement” be filed in Colorado. 92 Chief Judge Stark explained the trade secret

misappropriation claim fit within its scope because the court would have to interpret the agreement

containing the forum selection clause to understand how the trade secret misappropriation claims

may have arisen. 93 He likewise found the interference claim fell within the clause’s broad scope

because the parties’ contractual relationship—through the agreement—required plaintiff provide

defendant with certain pricing information and marketing plans, which the defendant allegedly

used to interfere with plaintiff’s contractual relationships. 94 The interference claims therefore arose

“in connection” with the implementation of the agreement. 95

       AGB’s breach of contract claim, as alleged, similarly “aris[es]…in connection with” the

escrow agreement. Even assuming there exist separate agreements for the sale of the painting and

for the use of an escrow agent to complete the transfer, the origin of AGB’s breach of contract

claim has a logical or causal connection to the escrow agreement. AGB’s allegations admit the

required connection. AGB alleges, for example: (1) the parties agreed on the terms of the pro forma

invoice and escrow agreement “in further performance of the [sale agreement]” and (2)

“Artemundi breached the [sale agreement] by purporting to cancel the agreement before AGB’s

escrow agent could receive and release funds.” 96 The terms of the escrow agreement further

establish the requisite connection with the claim. The language of the escrow agreement makes

clear the parties agreed to enter into the escrow agreement to “to secure the foreseen sale and

purchase transaction.”

       The authority cited by AGB in its response is distinguishable. The forum selection clause

at issue in New Gold Equities Crop. v. Capital Growth Real Estate, Inc., for example, only applied

to “any dispute arising hereunder.” 97 Judge Sand found the language of this clause limited to claims



                                                  14
arising under the subject agreement and did not extend to claims solely regarding an earlier,

separate agreement entered into for different purposes and which created different obligations. 98

By contrast, the language of the forum selection clause before us applies not only to disputes

arising under the escrow agreement, but also extends to any disputes arising in connection with

the escrow agreement. As our Court of Appeals explained in Wyeth, the language at issue here is

broader and extends to disputes having a logical or causal connection to the escrow agreement.

AGB’s allegations, including the terms of the escrow agreement, confirm its breach of contract

claim falls within the scope of the broad forum selection clause.

       Having concluded the forum selection clause is enforceable and AGB’s breach of contract

claim falls within its scope, we now turn to the forum non conveniens analysis. Our Court of

Appeals instructs our analysis should generally include consideration of four factors: “(1) the

amount of deference to be afforded to plaintiffs' choice of forum; (2) the availability of an adequate

alternative forum where defendants are amenable to process and plaintiffs' claims are cognizable;

(3) relevant ‘private interest’ factors affecting the convenience of the litigants; and (4) relevant

‘public interest’ factors affecting the convenience of the forum.” 99 The Supreme Court instructs

we should alter these factors in various ways if there exists a forum selection clause. 100

Specifically, the plaintiff’s choice of forum and the private interest factors are not afforded any

weight. 101 We accordingly only consider the second and fourth factors, which the Supreme Court

instructs will overcome a forum selection clause in only the most “unusual” and “extraordinary”

circumstances. 102 The party resisting application of a forum selection clause “bears a heavy

burden.” 103

       AGB does not dispute the availability of another forum to hear its claim. It is based in

Switzerland. Nor has it shown consideration of public interest factors—for example, Delaware’s



                                                 15
local interest in having localized controversies decided at home—would “overwhelmingly

disfavor a transfer.” 104 Public interest factors weigh in favor of adjudication in the chosen

Switzerland forum, especially considering (1) the escrow agreement provides for the application

of the laws of Switzerland; and (2) a Switzerland-based company seeks to enforce a contract

against a Delaware entity and the Delaware entity seeks to resolve the matter in Switzerland. AGB

does not meet its burden in overcoming the application of the forum selection clause.

III.       Conclusion

           We grant Artemundi’s Motion to dismiss. While AGB plausibly alleges the formation of a

contract for the sale of Fillette au beret which may lead to finding Artemundi may be liable for a

breach, AGB and Artemundi agreed to litigate this dispute in Switzerland. Our analysis under the

forum non conveniens doctrine requires we dismiss without prejudice to AGB pursuing its contract

remedies in Switzerland.


1
    ECF Doc. No. 1 ¶¶ 11-14.
2
    Id. ¶ 3.
3
    Id. ¶¶ 14-15.
4
    Id. ¶ 15.
5
    Id.
6
    ECF Doc. No. 13-1 at 8.
7
    Id. at 10.
8
    ECF Doc. No. 1 ¶ 16.
9
    Id. ¶ 17.
10
     Id.
11
   ECF Doc. No. 13-1 at 12-18. We may consider these emails in evaluating AGB’s Motion to
dismiss as they are “‘matters incorporated by reference or integral to the complaint.’” See Johnson

                                                 16
v. Lutton, 466 F. Supp. 3d 472, 474 (M.D. Pa. 2020) (quoting Buck v. Hampton Twp. Sch. Dist.,
452 F.3d 256, 260 (3d Cir. 2006)).
12
     ECF Doc. No. 1 ¶ 17.
13
     Id. ¶ 20.
14
     Id.
15
     Id.
16
     Id.
17
     Id. ¶ 22.
18
     Id.
19
     ECF Doc. No. 1-1 at 7.
20
     Id.
21
     Id. at 3.
22
     Id. at 3.
23
     Id. at 4.
24
     Id. at 4-5.
25
     ECF Doc. No. 1-2.
26
     ECF Doc. No. 1 ¶ 25.
27
     Id.
28
     ECF Doc. No. 1-1 at 8.
29
     ECF Doc. No. 1 ¶ 27.
30
     Id.
31
     ECF Doc. No. 1-2 at 7-8.
32
     Id.
33
     Id.

                                             17
34
     Id. ¶ 29.
35
     Id. ¶ 30.
36
     Id. ¶¶ 32-37.
37
     Id. ¶¶ 31, 37.
38
  See ECF Doc. No. 13 at 12-17.
Federal Rule of Civil Procedure 12(b)(6) requires a complaint to state a claim upon which relief
can be granted. Fed. R. Civ. P. (12)(b)(6). The purpose of Rule 12(b)(6) is to test the sufficiency
of the factual allegations in a complaint. Sanders v. United States, 790 F. App’x 424, 426 (3d Cir.
2019). If a plaintiff is unable to plead “enough facts to state a claim to relief that is plausible on its
face,” the court should dismiss the complaint. Id. (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)); see also Kajla v. U.S. Bank Nat'l Ass'n as Tr. for Credit Suisse First Bos.
MBS ARMT 2005-8, 806 F. App’x 101, 104, n.5 (3d Cir. 2020) (quoting Warren Gen. Hosp. v.
Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)).
“A claim has facial plausibility when the plaintiff pleads factual content ... allow[ing] the court to
draw the reasonable inference ... the defendant is liable for the misconduct alleged.” Robert W.
Mauthe M.D., P.C. v. Spreemo, Inc., 806 F. App’x 151, 152 (3d Cir. 2020) (quoting Zuber v.
Boscov’s, 871 F.3d 255, 258 (3d Cir. 2017)). While “[t]he plausibility standard is
not akin to a ‘probability requirement,’” it does require the pleading show “more than a sheer
possibility ... a defendant has acted unlawfully.” Riboldi v. Warren Cnty. Dep't of Human Servs.
Div. of Temp. Assistance & Soc. Servs., 781 F. App’x 44, 46 (3d Cir. 2019) (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009)). “A pleading that merely ‘tenders naked assertion[s] devoid of
further factual enhancement’ is insufficient.” Id. (quoting Iqbal, 556 U.S. at 668).
In determining whether to grant a 12(b)(6) motion, “we accept all well-pleaded allegations as true
and draw all reasonable inferences in favor of the plaintiff” but “disregard threadbare recitals of
the elements of a cause of action, legal conclusions, and conclusory statements.” Mauthe, 806 F.
App’x at 152 (quoting City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872,
878-79 (3d Cir. 2018)). Our Court of Appeals requires us to apply a three-step analysis under a
12(b)(6) motion: (1) “it must ‘tak[e] note of the elements [the] plaintiff must plead to state a
claim;’” (2) “it should identify allegations that, ‘because they are no more than conclusions, are
not entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual
allegations, [the] court should assume their veracity and then determine whether they plausibly
give rise to an entitlement for relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.
2016) (quoting Iqbal, 556 U.S. at 675, 679).
39
     ECF Doc. No. 13 at 17-18.
40
     ECF Doc. No. 17 at 14-20.
41
     Id. at 20-21.
42
     ECF Doc. No. 1 ¶ 8.

                                                   18
43
     ECF Doc. No. 13 at 12.
44
  Forestal Guarani S.A. v. Daros Intern., Inc., 613 F.3d 395, 397 (3d Cir. 2010) (quoting United
Nations Convention on Contracts for the International Sale of Goods, Apr. 11, 1980, S. TREATY
DOC. NO. 98-9, 1489 U.N.T.S. 3 (1983) (hereinafter “CISG”), Art. 1(1)(a)).
45
     ECF Doc. No. 1 ¶ 1.
46
     Id. ¶¶ 11-12.
47
   See Status: United Nations Convention on Contracts for the International Sale of Goods
(Vienna, 1980) (CISG), United Nations, https://uncitral.un.org/en/texts/salegoods/conventions/
sale_of_goods/cisg/status (last visited May 5, 2021).
48
     CISG, Art. 2.
49
  Forestal Guarani S.A., 613 F.3d at 397 (“Because both the United States, where [buyer] is based,
and Argentina, where [seller] is based, are signatories to the CISG and the alleged contract at issue
involves the sale of goods, we agree with the parties that the CISG governs [seller’s] claim.”).
50
     ECF Doc. No. 13 at 12-15.
51
     Id. at 13-14.
52
     Id. at 14-15.
53
     Id. at 15-17.
54
     ECF Doc. No. 17 at 14-20.
55
     Id. at 16-17.
56
     Id. at 17-18.
57
     Id. at 18-20.
58
     CISG, Art. 23.
59
     CISG, Art. 11.
60
     Id.
61
     CISG, Art. 14(1).
62
     Id.
63
     CISG, Art. 8.
                                                 19
64
     760 F. Supp. 2d 426, 432 (S.D.N.Y. 2011).
65
     No. 15-1172, 2016 WL 47281801, at *3-4 (D. Del. Sept. 9, 2016).
66
  Artemundi also cites to an inapposite case applying principles of Delaware contract law. See
ECF Doc. No. 13-14 (citing Frazier v. Am. Airlines, Inc., 434 F. Supp. 2d 279, 286-87 (D. Del.
2006), aff’d, 229 F. App’x 171 (3d Cir. 2007)).
67
     ECF Doc. No. 13 at 14-15.
68
     ECF Doc. No. 17 at 17-18.
69
     CISG, Art. 18(1).
70
     Id.
71
     CISG, Art. 19(1).
72
     811 F.3d 247, 250 (7th Cir. 2016).
73
     Id. at 252, n.2.
74
     No. 11-302, 2013 WL 4852314, at *11 (W.D. Pa. Sept. 10, 2013).
75
     ECF Doc. No. 13 at 15-17.
76
     Id. at 16-17.
77
     ECF Doc. No. 17 at 18-20.
78
     ECF Doc. No. 13 at 17-18.
79
     ECF Doc. No. 17 at 20-21.
80
  Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 60
(2013).
81
  Podesta v. Hanzel, 684 F. App’x 213, 216 (3d Cir. 2017) (quoting M/S Bremen v. Zapata Off-
Shore Co., 407 U.S. 1, 10, 15 (1972)).
82
     See ECF Doc. No. 1 ¶¶ 4, 24-27; ECF Doc. No. 17 at 18-20.
83
     ECF Doc. No. 17 at 21.
84
     Id.
85
     ECF Doc. No. 1-1 at 7; ECF Doc. No. 1-2 at 7.
                                                 20
86
  See John Wyeth & Bro. Ltd. v. CIGNA Intern. Corp., 119 F.3d 1070, 1074 (3d Cir. 1997) (“[T]he
forum selection clause in the Agreement states that the agreement is to be governed by ‘English
law.’ The parties, however, make little reference to English contract law. In view of the parties'
briefing, we will assume that they do not rely on any distinctive features of English law and we
will therefore base our decision on general contract law principles.”).
87
  In re McGraw-Hill Global Education Holdings LLC, 909 F.3d 48, 67 (3d Cir. 2018); Otto v.
Erie Ins. Exchange, 11 F. Supp. 3d 482, 483 (E.D. Pa. 2014).
88
     ECF Doc. No. 1-1 at 7; ECF Doc. No. 1-2 at 8 (emphasis added).
89
     119 F.3d at 1074.
90
     Id. at 1074-75.
91
   See, e.g., TrustID, Inc. v. Next Caller, Inc., No. 18-172, 2019 WL 1324948, at *2 (D. Del. Mar.
25, 2019) (citations and quotations omitted); see also In re DaimlerChrysler AG Securities
Litigation, No.00-993, 2003 WL 22769051, at *2 (D. Del. Nov. 19, 2003) (finding a waiver to a
right to a jury trial to be “broadly worded” where it applied to any claim or action “arising out of
or in connection with” an agreement or the transactions contemplated thereby).
92
     2019 WL 1324948 at *1-2.
93
   Id. at *2 (“The trade secret misappropriation claims ‘arise in connection with the interpretation’
of the Agreement because ‘the Court must interpret the Agreement in order to understand how the
trade secret misappropriation claims have arisen.’”) (citations omitted).
94
     Id.
95
     Id.
96
     ECF Doc. No. ¶¶ 22, 35.
97
     No. 89-5472, 1990 WL 1272, at *1 (S.D.N.Y. Jan. 2, 1990).
98
     Id. at *2-3.
99
  Collins on behalf of herself v. Mary Kay, Inc., 874 F.3d 176, 186 (3d Cir. 2017) (quoting Kisano
Trade & Invest Ltd. v. Lemster, 737 F.3d 869, 873 (3d Cir. 2013)).
100
   Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63
(2013).
101
      Id. at 63-65.
102
      Id. at 62, 64.

                                                 21
103
      Collins, 874 F.3d at 186-87 (citing Atlantic Marine, 571 U.S. at 582).
104
      Atlantic Marine, 571 U.S. at 67.




                                                  22
